

115 S1357 IS: Family-Based Care Services Act
U.S. Senate
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1357IN THE SENATE OF THE UNITED STATESJune 14, 2017Ms. Baldwin (for herself, Mr. Portman, Ms. Stabenow, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide a standard definition of therapeutic
			 family care services in Medicaid.
	
 1.Short titleThis Act may be cited as the Family-Based Care Services Act.
		2.Inclusion of therapeutic family care as medical assistance
 (a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (a)—
 (A)in paragraph (28), by striking and at the end; (B)by redesignating paragraph (29) as paragraph (30); and
 (C)by inserting after paragraph (28) the following new paragraph:  (29)therapeutic family care services (to the extent allowed and as defined in subsection (ee)); and; and
 (2)by adding at the end the following new subsection:  (ee)(1)For purposes of subsection (a)(29), subject to the succeeding paragraphs of this subsection, the term therapeutic family care services means services provided for children who have not attained age 21, and who, as a result of mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, need the level of care provided in an institution (including a psychiatric residential treatment facility) or nursing facility the cost of which could be reimbursed under the State plan but who can be cared for or maintained in a community placement, through a qualified therapeutic family care program described in paragraph (2).
 (2)A qualified therapeutic family care program described in this paragraph is a program that— (A)not later than 3 years after the date of enactment of this subsection, is licensed by the State and accredited by the Joint Commission on Accreditation of Healthcare Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or by any other independent, not-for-profit accrediting organization approved by the Secretary;
 (B)provides structured daily activities, including the development, improvement, monitoring, and reinforcement of age-appropriate social, communication and behavioral skills, trauma-informed and gender-responsive services, crisis intervention and crisis support services, medication monitoring, counseling, and case management, and may furnish other intensive community services; and
 (C)provides biological parents, relative and kinship caregivers, adoptive parents, foster parents and, as appropriate, other members of such parents or caregivers homes with specialized training and consultation in the management of children with mental illness, other emotional or behavioral disorders, medically fragile conditions, developmental disabilities, the impact of trauma on child and caregiver, including trauma from substance abuse by a child or caregiver, and specific additional training on the needs of each child provided such services.
 (3)In making coverage determinations in accordance with paragraph (1), a State may employ medical necessity criteria that are similar to the medical necessity criteria applied to coverage determinations for other services and supports under this title.
 (4)For purposes of subsection (a)(29) and this subsection, therapeutic family care services shall not include reimbursement for any training referred to in paragraph (2)(C)..
 (b)Effective dateThe amendments made by subsection (a) shall apply to medical assistance furnished in calendar quarters beginning on or after the date of enactment of this Act.
 (c)GAO study and reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit a report to Congress evaluating State efforts to ensure foster parents and other caregivers who are eligible for training described in paragraph (2)(C) of section 1905(ee) of the Social Security Act (42 U.S.C. 1396d(ee)) (as added by subsection (a)(2)) through a qualified therapeutic family care program described in such section and for which Federal payments are available under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) are provided with such training as is necessary and appropriate to meet the individual needs of children placed in their care, consistent with the requirements of sections 471(a)(24) and 477(b)(3)(D) of the Social Security Act (42 U.S.C. 671(a)(24), 677(b)(3)(D)). The report shall include an analysis of, and recommendations to improve, State review, approval and oversight of all such training (whether provided directly by the State or under contract with a public or private agency responsible for finding, placing, or monitoring the placement of children in foster family homes).